DETAILED ACTION
This Office Action is responsive to the Amendment filed 9 February 2022.  

Claims 28-40 are now pending.  The Examiner acknowledges the amendments to 

claims 28, 29, 31, 33, 34, 36 and 38-40, as well as the cancellation of claims 41 and 42.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 9 February 2022.  These drawings are accepted.

Specification
The disclosure is objected to because of the following informalities: at paragraph [0025] of the instant publication, “specifically 2000~20000 Hz” should apparently read –in the range of 2000-20000 Hz-- as disclosed at [0054] of the instant publication.  It is noted that “~” approximation which would not make sense grammatically.  Hence, [0054] of the instant publication should be likewise amended such that “2000~20000 Hz” reads --“2000-20000 Hz”.  
Appropriate correction is required.


Claim Objections
Claims 28, 29, 31, and 36 are objected to because of the following informalities: at line 3 of claims 28 and 29, “comprising” should apparently read –comprising:--; at line 19 of claim 28, “0.5Gs” should read --0.5 Gs-- and “20Gs” should apparently read --20 Gs--; at line 21 of claim 28, “35T/s” should apparently read –35 T/s--; at line 4 of claim 31, “to each other” should apparently read –of each other--; at line 29 of claim 31, “located at the top of the head” should apparently read –configured to be located at the top of the head--; at line 3 of claim 36, “specifically 2000~20000 Hz” should apparently read –in the range of 2000-20000 Hz-- or --specifically selected in the range of 2000-20000 Hz-- as disclosed at [0054] of the instant publication.  It is noted that “~” denotes approximation which would not make sense grammatically.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 28 and 29 recite “output at a frequency above 2000 Hz” which would encompass any number above 2000 Hz.  The specification only shows support for frequencies of 2000 Hz – 20,000 Hz (paragraph [0025] of the instant publication), which does not cover any frequency above 2000 Hz (or 20000 Hz) as claimed.  While it could be reasonable in the art to “output at a frequency above 2000 Hz,” upper limits exist for frequency output which the instant invention does not contemplate beyond 20kHz.  
 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 28 and 29 recite “A central nervous magnetic stimulation device, configured for heath care or medical devices” which is indefinite as it is unclear if the stimulation device is configured for use as a health care device or a medical device, or if the stimulation device is part of a health care device or a medical device.  
Claim 28 at line 18 recites the limitation "the action area that covers the user’s head".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –the action area that is configured to cover an area that equals the size of the user’s head-- or --the action area--.
At line 3 of claim 31, it is unclear if “a plurality of coils” is the same as or different than “at least two coils” recited at line 15 of claim 21.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 31 at lines 5-6 recites the broad recitation “the coils generate output synchronously, or the plurality of coils are divided into several groups”, and the claim also recites “the plurality of coils in each group generate output synchronously” at line 7 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
At line 11 of claim 31, it is unclear if “different groups” reference “several groups” at line 10 or are different, additional groups.  
Claim 31 at line 21 is also indefinite as it recites that “the coil component specifically comprises two coils” yet line 15 recites that “the coil component specifically comprises three coils”.
At line 25 of claim 31, it is unclear if “two coil groups” is the same as or different than “several groups” or “different groups” recited at lines 10-11.
At line 26 of claim 31, it is unclear if “two coils” is the same as or different than “at least two coils” recited at line 15 of claim 21.  
Regarding claim 35, the phrase "cluster-like" renders the claim(s) indefinite because it is unclear what is encompassed by “–like”, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  A suggested amendment is: --cluster-- as recited in claim 28.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. (U.S. Pub. No. 2011/0125203) in view of Simon et al. (U.S. Pub. No. 2016/0144175).  Regarding claim 29, Simon (‘203) discloses a central nervous magnetic stimulation device configured for health care or medical devices (Fig. 6 and [0090]), comprising: a power source (batteries [0100]), a control circuit (between “control unit” and “impulse generator” [0054] and Fig. 1) and a coil component (“magnetic stimulator coil” 340 – Fig. 1 and [0055]); wherein, the control circuit comprises a main control (processor [0060]) and a main circuit (between components of the control unit such as processor, clock, memory, etc. [0060]), the power source (batteries) supplies power to the control circuit [0054], and the control circuit (“control unit” and “impulse generator”) outputs a time-varying current to the coil component to generate a corresponding time-varying magnetic field [0029]; wherein an action area of the time-varying magnetic field is configured to cover an area that equals the size of a user’s head (“cranial nerves and brain tissue” [0102], [0182]-[0186] and Fig. 10), and the time-varying current is output at a frequency above 2000 Hz ([0029], [0032], [0101], [0062] and [0063]), and forms an envelope which represents a difference in frequency to output rhythm characteristics (see last sentence of [0059]; “Embodiments of the invention include…those that have modulated frequency, where the intervals between each pulse in a train can be varied.”).  However, Simon (‘203) fails to disclose explicitly that the main control is on a chip.  Simon (‘175) discloses a portable nerve stimulation device for inducing a time-varying field (Abstract and [0010]), as likewise disclosed by Simon (‘203), wherein the microcontroller/controller of the stimulator housing may comprise a system on a chip ([0099]-[0101]).  It would have been obvious to one of ordinary skill in the art before the .  

Response to Arguments
Applicant’s arguments filed 9 February 2022 with respect to the rejection of claims 28-40 under 35 U.S.C. 112(a) have been fully considered and are not persuasive.  Applicant contends that the recitation “output at a frequency above 2000 Hz” is supported by the specification at several noted paragraphs, however this argument is not persuasive.  While the disclosure indeed teaches output up to 20,000 Hz, this would not provide support for any and every output above 20000 Hz, such as 900 MHz (for example), which is effectively being recited in claims 28 and 29.  In view of the foregoing, the rejection of claims 28-40 under 35 U.S.C. 112(a) has been maintained.  

Applicant’s arguments filed 9 February 2022 with respect to the rejection of claims 28-40 under 35 U.S.C. 112(b) have been fully considered.  A couple of the rejections are maintained as they were not addressed in the claim amendments and some new rejections are presented above in light of the amendments.  

Applicant’s arguments filed 9 February 2022 with respect to the rejection of claims 28 and 30-42 under 35 U.S.C. 103 citing Simon (‘203) in view of Simon (‘175) 
 
Applicant’s arguments filed 9 February 2022 with respect to the rejection of claim 29 under 35 U.S.C. 103 citing Simon (‘203) in view of Simon (‘175) have been fully considered and are not persuasive.  Regarding claim 29, Applicant contends that Simon (‘203) does not disclose an action area of the time-varying action field that is configured to cover an area that equal the size of a user’s head so as to produce better magnetic stimulation on the entire brain of the user.  However, this argument is not persuasive.  First, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “so as to produce better magnetic stimulation on the entire brain of the user”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Simon (‘203) teaches that the “action area” of the time-varying magnetic field is configured to cover an area that equals the size of a user’s head (“cranial nerves and brain tissue” [0102]).  Simon further discloses, with respect to stimulation to the head, that the stimulation device is configured to cover an area that equals the size of a user’s head as the positioning device for the stimulator coil, which is applied to a user’s head as in Fig. 10, is configured to be positioned and repositioned, so as to scan the surface of the scalp ([0182]-[0186]) and hence provide an “action area” configured to cover an area of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791